— Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 27, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective August 10, 1971 on the ground she voluntarily left her employment without good cause and holding that claimant willfully made a *977false statement to obtain benefits and imposing a forfeiture of four effective days in reduction of claimant’s future benefits. There is a sharp conflict in the evidence as to the conditions under which claimant was separated from her employment. The testimony of her employer indicated she left voluntarily without good cause. Claimant’s testimony indicated she lost her employment when her employer was "cutting down staff”. This conflict was resolved against the claimant. The resolution thereof was a factual determination for the board and, as the finding was supported by substantial evidence, cannot be disturbed by this court (Matter of Fisher [Levine], 36 NY2d 146; Matter of Weber [Catherwood], 32 AD2d 697). The board also found as a fact that claimant willfully made a false statement when she stated in her claim for benefits that she was separated from her last employment because "He is cutting down staff.” This finding is supported by substantial evidence and cannot be disturbed by this court (Matter of Fisher [Levine], supra). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Koreman, Main and Reynolds, JJ., concur.